Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for forming a three-dimensional (3D) memory device, comprising: forming a top select gate (TSG) cut extending vertically through part of the memory stack and laterally along the lateral direction, wherein at least two contact holes of the plurality of contact holes are disposed in the TSG cut and are separated by at least two channel structures also disposed in the TSG cut.
The most relevant prior art reference due to Doda et al. (Pub. No.: US 2016/0276360 A1) substantially discloses a method for forming a three-dimensional (3D) memory device, comprising:											forming a dielectric stack comprising interleaved sacrificial layers and dielectric layers over a substrate (Par 0071 & 0074, Fig. 1A - substrate 10; dielectric stack comprising interleaved sacrificial layers 42 and dielectric layers 32);							forming a plurality of channel holes and a plurality of contact holes through the dielectric stack, wherein the plurality of contact holes extend vertically into the substrate and are each surrounded by a plurality of channel holes of nominally equal lateral distances to the 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-8 & 14-17: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 9: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for forming a three-dimensional (3D) memory device, comprising: forming a top select gate (TSG) cut extending vertically through part of the dielectric layers and conductive layers and laterally along the lateral direction, wherein at least two contact holes of the plurality of contact holes are disposed in the TSG cut and are separated by at least two channel structures also disposed in the TSG cut.
The most relevant prior art reference due to Doda et al. (Pub. No.: US 2016/0276360 A1) substantially discloses a method for forming a three-dimensional (3D) memory device, comprising:											alternatingly depositing interleaved sacrificial layers and dielectric layers over a substrate  (Par 0071 & 0074, Fig. 1A - substrate 10; dielectric stack comprising interleaved sacrificial layers 42 and dielectric layers 32);									etching through the interleaved sacrificial layers and dielectric layers to form a plurality of channel holes and a plurality of contact holes, wherein the plurality of contact holes are aligned with a portion of the plurality of channel holes in a contact row along a lateral direction in a plan view (Par 0085 & 0101, Figs. 1A- 4B – channel holes (memory openings) 49 & contact holes (contact openings) 79);									depositing a channel structure in each of the plurality of channel holes (Par. 0094, Fig. 2A- channel structure comprising 602 (second semiconductor channel portion));			
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 9 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 9 is deemed patentable over the prior arts.

Regarding Claims 10-13 & 18-20: these claims are allowed because of their dependency status from claim 9.

	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/13/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812